DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on September 24, 2021, has been received and entered.  No claims have been amended, cancelled, or newly added.  Claims 1-20 are pending in this instant application.
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-14 drawn a gene-activated material comprising a scaffold and at least one nucleic acid, wherein the nucleic acid is bound with the scaffold or wherein the nucleic acid is unbound and located on the surface of the scaffold in the reply filed on September 24, 2021 is acknowledged.    Applicant’s election of the following species of the combination of a nucleic acid bound with the scaffold and unbound on the surface in the reply filed on September 24, 2021 is acknowledged.   Applicant traverses the restriction and election of species requirement on the grounds that that the Office has not provided any reasons or examples to support a conclusion that the conclusion that the specs are patentablely distinct.  Additionally, there is not serious search burden.
	Applicant’s arguments have been fully considered, but not found persuasive.  As stated in the Office action the inventions are independent or distinct, each from the other because they are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process 
Claims 6-11 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected species, there being no allowable generic or linking claim.   
Claims 1-5 and 12-14 are under consideration.
The election/restriction requirement is deemed proper and made Final. 
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the PCT Patent Application Serial No. RU2017/0004955 filed on June 27, 2017; and the Russian Patent Application Serial No. RU2016139396 filed on October 7, 2016. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites wherein the nucleic acid is unbound and located on the surface of the scaffold and claim 3 has a similar limitation with respect to unbound.  This is vague and indefinite as the nucleic acid is located on the surface of the scaffold there must be some interaction between the scaffold and the nucleic acid or the nucleic acid would fall/float away from the scaffold.  In chemistry there are many different types of bonds with different types of bonding strength which range the gambit from covalent bonds, ionic bonds, hydrogen bonds, ban de Waals, London forces etc.  Applicant has elected the species of beta-tricalcium phosphate.  As the calcium of the tricalcium phosphate has a positive charge and nucleic acids have negative charges it would be expected that some sort of chemical bond form between them.  The claim is vague and indefinite as it does not disclose what particular types of binding is excluded nor does the specification as filed have a definition which would limit the type of binding or explain/limit as to what is meant by unbound.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
	Claim 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Isaev et al. (Pub. No.: US 2014/0341870; Pub. Date: Nov. 20, 2014) and Geiger et al. (J. Funct. Biomater, 2012, 3, 313-326).
	The claims recite a gene-activated material comprising a scaffold and at least one nucleic acid, wherein the nucleic acid is bound with the scaffold or wherein the nucleic acid is unbound and located on the surface of the scaffold.

	Regarding claims 1-5 and 12-14, Isaev discloses a gene-cellular therapeutic construct comprising a scaffold and nucleic acids (abstract), wherein the scaffold comprises hydroxyapatitie or calcium phosphate [0017] and the nucleic acid is the nucleic acid is the plasmid DNA that encodes for vascular endothelial growth factor (VEGF) [0048], wherein the nucleic acid is bound within the scaffold or on the surface of the scaffold ([0065] and [0067]), wherein the strength of the bonds are dictated by the type of scaffold and the type of nucleic acid [0065].  But Isaev does not explicitly disclose that the calcium phosphate of the scaffold is beta-tricalcium phosphate.

	However in the same field of endeavor of gene therapeutic construction comprising a scaffold and VEGF, Geiger discloses wherein the scaffold comprises beta-tricalcium phosphate (abstract).

“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Isaev and Geiger et al. to for the calcium phosphate of the scaffold to be the species beta-tricalcium phosphate as disclosed by Geiger in the gene-cellular therapeutic construct comprising a scaffold and nucleic acids (abstract) as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to use beta-tricalcium phosphate as the slower degradation of beta-tricalcium phosphate is favorable for osteogenesis as evidenced by the teachings of Geiger (page 322 paragraph 3). One who would have practiced this invention would have had a reasonable expectation of success because Isaev had already disclosed polymeric a gene-cellular therapeutic construct comprising a scaffold and nucleic acids, while Geiger had provided guidance with respect to the scaffold comprising beta-tricalcium 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617